COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-029-CV
 
 
CARPETON 
MILLS, INC.                                                         APPELLANT
 
V.
 
SKEET 
HOOKS AND WIFE,                                                      APPELLEES
LINDA 
HOOKS, D/B/A FLOORS
AND 
WINDOWS PLUS
 
 
------------
FROM 
THE 67TH DISTRICT COURT OF TARRANT COUNTY
------------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant’s “Unopposed Motion To Dismiss.” It is the 
court's opinion that the motion should be granted; therefore, we dismiss the 
appeal. See TEX. R. APP. P. 42.1(a)(1), 43.2(f).
        Costs 
of the appeal shall be paid by the party incurring the same, for which let 
execution issue.
  
                                                                  PER 
CURIAM
 
 
PANEL 
D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED: 
February 3, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.